Title: To James Madison from William Lee, 1 November 1804 (Abstract)
From: Lee, William
To: Madison, James


1 November 1804, Bordeaux. “I had yesterday the pleasure to forward you pr the Jefferson Capt Hull for NYork, a letter from Mr Cathalan of Marseilles, containing some interesting information on our affairs at Tripoly.
“Herewith I have the honour to transmit you four packages, handed me this morning by a gentleman from Paris who, at the same time informed me of the arrival of Genl. Armstrong, and Mr Monroe, at that place the latter being on his way to Madrid.
“Great apprehensions are still entertained of a war between England and Spain which will injure ⟨v⟩ery much the trade of this place a great proportion of which is carried on in Spanish bottoms. The blockade of the ports in the Channel will be sensibly felt by some of the Merchants of the United States whose Vessels have been obliged to proceed on to Holland where the markets are not so good. It appears from the accounts pr the mail that the fever is spreading over the ⟨g⟩reater part of Spain and the Court have in consequence determined to quit Madrid. Should this be the case I think it will be advisable for Mr Monroe to leave his family here and return from spain to embark for America from this Port.
“Accompanying this you have a few numbers of the last Moniteur. Great preparations are said to be making for the Coronation and people are flocking from all parts of the Country to the show.”
